Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201911010238.1, filed on 11/27/2020.
Oath/Declaration
Oath/Declaration as file 10/23/2020 is noted by the Examiner.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. CN 103901278 (Hereinafter Cheng; Machine Translation Provided by Examiner) in view of Liu et al. CN 2279748 (Hereinafter Liu; Machine Translation Provided by Examiner).
Regarding claim 1, Cheng teaches a resonant sensor integrated with an active amplifier chip (Figs. 1-2), comprising a first metal dielectric layer (Figs. 1-2; lower metal conductive layer; 3), an air-like dielectric layer (Figs. 1-2; dielectric layer; 2), a second metal dielectric layer (Figs. 1-2; upper metal conductive layer; 1).
Cheng does not specifically teach an excitation layer, wherein the excitation layer is sequentially covered with the second metal dielectric layer, the air-like dielectric layer, and the first metal dielectric layer, and the first metal dielectric layer comprises an active amplifier chip.
However, Liu does teach an excitation layer (Figs. 1-2; Page 1, line 15 to Page 2, line 41), wherein the excitation layer is sequentially covered with the second metal dielectric layer, the air-like dielectric layer, and the first metal dielectric layer, and the first metal dielectric layer comprises an active amplifier chip (Figs. 1-2; Page 1, line 15 to Page 2, line 41).
It would have been obvious before the effective filing date of the claimed invention to modify the method for material complex permittivity based on substrate integrated waveguide round resonant cavities of Cheng by implementing the teachings of Liu regarding an excitation layer, wherein the excitation layer is sequentially covered with the second metal dielectric layer, the air-like dielectric layer, and the first metal dielectric layer, and the first metal dielectric layer comprises an active amplifier chip; in order to “be used for microwave oscillation signal” (See Liu; Page 1).
Regarding claim 2, the combination of Cheng and Liu teaches the resonant sensor integrated with an active amplifier chip according to claim 1, wherein Cheng further teaches wherein the first metal dielectric layer comprises a first metal grating structure layer and a first dielectric plate (Figs. 1-2; lower metal conductive layer; 3), the active amplifier chip is located on the first metal grating structure layer (Figs. 1-2), and the first dielectric plate is covered with the first metal grating structure layer (Figs. 1-2; lower metal conductive layer; 3).
Regarding claim 3, the combination of Cheng and Liu teaches the resonant sensor integrated with an active amplifier chip according to claim 2, wherein Cheng further teaches wherein the first metal dielectric layer further comprises a capacitor (Figs. 1-2; lower metal conductive layer; 3), the capacitor is located on the first metal grating structure layer, and the capacitor is configured to isolate a direct current (Figs. 1-2; lower metal conductive layer; 3).
Regarding claim 4, the combination of Cheng and Liu teaches the resonant sensor integrated with an active amplifier chip according to claim 2, wherein Cheng further teaches wherein the first metal dielectric layer further comprises a grounding metal patch (Figs. 1-2; lower metal conductive layer; 3), and the grounding metal patch is located between the active amplifier chip and the first metal grating structure layer (Figs. 1-2; lower metal conductive layer; 3).
Regarding claim 5, the combination of Cheng and Liu teaches the resonant sensor integrated with an active amplifier chip according to claim 4, wherein Cheng further teaches wherein the second metal dielectric layer comprises a second metal grating structure layer and a second dielectric plate (Figs. 1-2; upper metal conductive layer; 1), the second dielectric plate is covered with the second metal grating structure layer (Figs. 1-2; upper metal conductive layer; 1), and the second metal grating structure layer is covered with the air-like dielectric layer (Figs. 1-2; upper metal conductive layer; 1).
Regarding claim 6, the combination of Cheng and Liu teaches the resonant sensor integrated with an active amplifier chip according to claim 5, wherein Liu further teaches wherein the excitation layer comprises a microstrip line, a third dielectric plate, and a metal backplane (Figs. 1-2; Page 1, line 15 to Page 2, line 41), the metal backplane is covered with the third dielectric plate, the microstrip line is located between the third dielectric plate and the second dielectric plate, and the microstrip line is used to connected to an external excitation source (Figs. 1-2; Page 1, line 15 to Page 2, line 41).
Regarding claim 7, the combination of Cheng and Liu teaches the resonant sensor integrated with an active amplifier chip according to claim 6, wherein Cheng further teaches wherein the sensor further comprises a plurality of through-holes, each of the through-holes passes through the first dielectric plate, the air-like dielectric layer, the second dielectric plate, the third dielectric plate, and the metal backplane, one metal rod is inserted into each of the through-holes, and each metal rod is used to ensure that the active amplifier chip is grounded (Figs. 1-2; lower metal conductive layer; 3; dielectric layer; 2; upper metal conductive layer; 1).
Regarding claim 8, the combination of Cheng and Liu teaches the resonant sensor integrated with an active amplifier chip according to claim 7, wherein Cheng further teaches wherein a surface of each of the first metal grating structure layer and the second metal grating structure layer is etched with a periodic groove (Figs. 1-2; lower metal conductive layer; 3; dielectric layer; 2; upper metal conductive layer; 1).
Regarding claim 9, the combination of Cheng and Liu teaches the resonant sensor integrated with an active amplifier chip according to claim 7, wherein Cheng further teaches wherein a thickness of each of the first dielectric plate, the second dielectric plate, the third dielectric plate, and the air-like dielectric layer is adjustable (Figs. 1-2; lower metal conductive layer; 3; dielectric layer; 2; upper metal conductive layer; 1).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krivokapic et al. US 2017/0222126 - The device has resonant body transistors (RBTs) comprising even multiples of sensing RBTs (105) and driving RBTs (107) on an upper surface of a semiconductor layer. 
Lee et al. US 2016/0161957 - The method involves forming a first dielectric layer over a releasable layer.
Lee et al. US 2015/0183635 - The method involves forming a diaphragm (102) by depositing a metal over a first dielectric layer. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867